Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Amendments made to claims 1 and 4, the cancelation of claim 3, and the withdrawal of claim 8, as filed on December 16, 2021, are acknowledged.
The amendment made to claims 1 and 4 have overcome the previous rejections under 35 U.S.C. 112, as set forth in the Office action mailed on September 16, 2021.
The amendments made to claim 1 have overcome the previous prior art rejections to the claim and its dependent claims as set forth in the Office action mailed on September 16, 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claim 8 directed to an invention non-elected without traverse (see Applicant’s reply filed on August 24, 2021).  Accordingly, claim 8 has been cancelled.

Reasons for Allowance
Claims 1-2 and 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance:  	Regarding claim 1, it incorporates the subject matter of claim 3 that was indicated as an allowable subject matter, as set forth in the Office action mailed on September 16, 2021.
Regarding claims 2 and 4-7, they are dependent from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JIONG-PING LU/
Primary Examiner, Art Unit 1713